Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-12 and 21-35 are presented for examination.
Applicants’ amendment and response filed August 18, 2022 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph as set forth in the previous Office action dated April 18, 2022 at pages 2-4 as applied to claims 1 and 3-11 is hereby WITHDRAWN because the applicants amended claim 1 to recite the preferred psychiatric disease or disorder and/or symptoms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 21, 22 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2007/047698 A2, hereby known as Hochman et al. of record, for reason of record as set forth in the previous Office action dated April 18, 2022 at pages 4-5 as applied to claims 1-5 is hereby MAINTAINED .
Applicants’ remarks regarding the Hochman et al. does not teach active agents are effective in the treatment of the cognitive deficits in a subject having schizophrenic, bipolar disorder, or psychiatric depression and exhibiting cognitive deficits, and the reference only teaches the active agents are effective in the treatment of addictive disorders and neuropsychiatric disorders that are characterized by “hypersynchronized neuronal activity” are not persuasive since the Hochman et al. reference teaches the same active agents is being administered to the same patient population in the claimed invention as instantly and that applicants’ preferred molecular targeting does not distinguish the claimed practice over the cited reference.
Thus, the claims of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (See In re Best, 562 F.2d, 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)).
The rejection made under 35 USC 102 (a)(2) is adhered to.
Claims 1, 4, 21, 22 and 29 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-12 and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/047698 A2, hereby known as Hochman et al. in view of Mittleman et al., Behavioural Brain Research, Vol. 55, No. 2, pages 253-267 (1993), further in view of Clark et al., Psychophermacologia, Vol. 18, No. 3, pages 260-270 (1970) and further in view of Wassef et al., Journal of Clinical Psychopharmacology, Vol. 23, No. 6, pages 601-604 (2003), all of record, for reasons of record as set forth in the previous Office action dated April 18, 2022 at pages 5-7 as applied to claims 1-11 is hereby MAINTAINED.
Applicants’ remarks regarding the primary reference , Hochman et al., does not teach the active agents are not effective in the treatment of the cognitive deficits in a subject having schizophrenic, bipolar disorder, or psychiatric depression and exhibiting cognitive deficits were discussed above supra with administration of the same active agents to the same patient population and the active agents will inherently treat the cognitive deficits.  
The instant rejection is based upon the well-established principle of patent law that no invention resides in combining two or more active agents of known character, where the results obtained are no more than the additive effects of the individual agents.  It has not been demonstrated on the record by means of experimental data commensurate in scope with the claimed subject matter that applicants’ combination produces any unobvious or unexpected results.  The mere arguments of applicants are insufficient to overcome the strong prima facie case of obviousness without the experimental data.
The rejection made under 35 USC 103 is adhered to.
	Claims 1, 4, 6-12 and 21-35 are not allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629